J-A01005-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RICHARD BLOSE                                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

CHAD EVANSON

                        Appellant                   No. 831 WDA 2016


             Appeal from the Judgment Entered July 15, 2016
            In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): GD 13-023236


BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                            FILED APRIL 13, 2017

     Chad Evanson appeals from the judgment entered in favor of Richard

Blose in the amount of $50,800. We affirm.

     This dispute arose following the dissolution of Mr. Wheelz, LLC (“Mr.

Wheelz”), a wholesale tire company with which Mr. Blose and Mr. Evanson

were affiliated from its inception in 2009 until 2012. Mr. Blose provided the

financial backing for Mr. Wheelz, Mr. Evanson ran the day-to-day operations,

and a third party, Marcellino Manilla, managed its bookkeeping.    Following

dissolution, Mr. Blose commenced this action against Mr. Evanson to recover




* Retired Senior Judge assigned to the Superior Court.
J-A01005-17



Mr. Evanson’s share of debts incurred by the partnership.1             Mr. Evanson

countered Mr. Blose’s allegations by contending that he was an employee of

Mr. Wheelz, not a partner, and thus, was not liable for its debts.

       The trial court conducted a bench trial wherein Mr. Blose proffered

copies of four documents evidencing Mr. Evanson’s involvement in the Mr.

Wheelz partnership, and his assumption of one-third of any outstanding debt

suffered by the business.        Mr. Evanson argued that two of the documents

were fraudulent, pointing to the similarity of the signatures on those

documents as evidence thereto.                 He also objected to their admission,

arguing, pursuant to the best evidence rule, that Mr. Blose was required to

produce the original documents. The trial court overruled the objection as to

each document, finding that the originals had been left with Mr. Evanson

when he assumed control of Mr. Wheelz, and that he failed to provide those

documents.      Subsequently, the court entered a judgment in favor of Mr.

Blose. Mr. Evanson filed a timely appeal and complied with the trial court’s

order to supply a Rule 1925(b) statement of matters complained of on

appeal. The trial court authored a Rule 1925(a) opinion, and this matter is

now ready for our review.



____________________________________________


1
  At that time, full ownership of Mr. Wheelz had been transferred to Mr.
Evanson.



                                           -2-
J-A01005-17



      Mr. Evanson raises one question for our consideration:             “Where a

genuine question is raised about the original document’s authenticity, did

the Learned Judge below error in permitting the admissibility into evidence

of copies of the alleged Partnership Agreement and Employment Contract?”

Appellant’s brief at 4.

      Our review of a trial court’s ruling concerning the admission of

evidence is well-settled:

      Admission of evidence rests within the trial court’s discretion,
      and we will reverse only if we find an abuse of discretion. Thus,
      our standard of review is very narrow. To constitute reversible
      error, an evidentiary ruling must not only be erroneous, but also
      harmful or prejudicial to the complaining party.

Ely v. Susquehanna Aquacultures, Inc., 130 A.3d 6, 18 (Pa.Super. 2015)

(citations and internal quotation marks omitted).

      The “best evidence rule,” codified at Pa.R.E. 1002, states that “[a]n

original writing, recording, or photograph is required in order to prove its

content unless these rules, other rules prescribed by the Supreme Court, or

a statute provides otherwise.” Pa.R.E. 1002. However, Rule 1003 states,

“[a] duplicate is admissible to the same extent as the original unless a

genuine   question   is   raised   about   the   original’s   authenticity   or   the

circumstances make it unfair to admit the duplicate.” Pa.R.E. 1003. Rule

1004 provides exceptions to Rule 1002, stating that

      an original is not required and other evidence of the content of a
      writing, recording, or photograph is admissible if:



                                      -3-
J-A01005-17



     (a)   all the originals are lost or destroyed, and not by the
           proponent acting in bad faith;

     (b)   an original cannot be obtained by any available judicial
           process;

     (c)   the party against whom the original would be offered had
           control of the original; was at that time put on notice, by
           pleadings or otherwise, that the original would be a subject
           of proof at the trial or hearing; and fails to produce it at
           the trial or hearing; or

     (d)   the writing, recording, or photograph is not closely related
           to a controlling issue.

Pa.R.E. 1004.

     At trial, Mr. Blose introduced copies of four documents.       First, he

offered a general partnership agreement, dated June 15, 2009, between

himself, Mr. Evanson, and Mr. Manilla establishing the partnership operating

as Mr. Wheelz. Among other items, the agreement provided that any profits

or losses that accrued to the partnership would be shared pro rata among

the partners. The signature of all three individuals appeared at the bottom

of the agreement.   Second, Mr. Blose provided a contract of employment

dated June 15, 2009, and signed by Mr. Evanson, setting forth the terms of

his employment for Mr. Wheelz.    This document also contains a provision

wherein Mr. Evanson acknowledged that he assumed a thirty-three percent

share of any outstanding debts owed by the business.        Next, Mr. Blose

delivered an addendum to the original partnership agreement dated March

14, 2012, describing the allocation of the debts accrued by Mr. Wheelz. This



                                   -4-
J-A01005-17



document also was signed by Mr. Evanson. Appended to that document was

a summary of the debts incurred and the allocation of one-third of the total

liability to Mr. Blose, Mr. Evanson, and Mr. Manilla.            Finally, Mr. Blose

entered into evidence an operating agreement dated March 26, 2012,

governing Mr. Wheelz’s operations.             This document is also signed by all

three individuals.

       The trial court determined that Mr. Blose did not need to produce the

original documents.        It found that the originals were in Mr. Evanson’s

possession, and that he never produced them despite being questioned

about them during his deposition.2 The court could not verify whether they

were lost or misplaced, but, citing Rule 1004(a), it ruled that the originals

were not required. For similar reasons, the court found that Rule 1004(c)

applied since Mr. Evanson was aware the documents would be the subject of

dispute at trial, and yet, he failed to produce them or offer an explanation as

to their absence. Thus, it held that the copied documents were admissible

under Rules 1004(a) and 1004(c).

       Significantly, the trial court based its decision primarily on the

evidence indicating Mr. Evanson possessed the original documents and,
____________________________________________


2
   Counsel for Mr. Blose argued that Mr. Evanson retained the original
documents. N.T. Trial, 5/13/16, at 15. This assertion was not contested.
Additionally, the court inquired about the location of the original partnership
agreement, to which Mr. Blose responded, “It was there at [Mr. Wheelz] and
left whenever we left it to Mr. Evanson.” Id. at 43.



                                           -5-
J-A01005-17



nevertheless, failed to produce them.       Mr. Evanson did not dispute these

findings during trial or on appeal. Rather, relying on Rule 1003, he claims

that he raised a genuine issue of authenticity as to the copies by pointing

out the similarity in the signatures contained on two of the documents.

Even assuming he is correct in this assertion, Rule 1003 applies to genuine

issues of authenticity as to the original document, which he never

manufactured. Simply, under Rule 1003, a party must raise a question as to

the authenticity of an original document in order to render its copy

inadmissible. Since Mr. Evanson does not dispute the grounds upon which

the trial court based its decision, his contention on appeal fails.

      Instantly, Mr. Evanson admitted that he signed an agreement in 2009

establishing his role in Mr. Wheelz, but claimed that he did not recall the

exact provisions of the document. N.T. Trial, 5/13/16, at 65-66. Moreover,

he conceded during his deposition that he signed a document assuming one-

third of the business’s debts.     Id. at 66.    When shown the copy of his

employment contract, he admitted to signing the document, but again stated

that he did not recall the provision reaffirming his responsibility for the debt.

Id. at 67-68. Finally, Mr. Evanson confirmed that he signed the addendum

to the partnership agreement in 2012, that the document included a

provision regarding his assumption of one-third of the debt, and that he

signed it voluntarily.   Id. at 72-73; 80.    Thus, Mr. Evanson admitted the

authenticity of the original document. Mr. Evanson’s failure to read, recall,

                                      -6-
J-A01005-17



or understand the conditions contained within these documents does not

entitle him to relief.    Samuel-Bassett v. Kia Motors America, Inc., 34
A.3d 1, 25 (Pa. 2011) citing Simeone v. Simeone, 581 A.2d 162, 165 (Pa.

1990) (stating that “[c]ontracting parties are normally bound by their

agreements, without regard to whether the terms thereof were read and

fully understood.”).

      Ultimately, Mr. Evanson’s arguments are poorly developed and largely

miss the mark.    The trial court found that Mr. Evanson had control of the

original documents, that he was put on notice during his deposition that the

originals would be a subject of proof at trial, and that he failed to produce

those instruments.       Thus, it determined that the copies proffered by Mr.

Blose were admissible.       We discern no abuse of discretion in the court’s

decision to admit those documents.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2017




                                      -7-